     Case 3:18-cv-01251-M Document 78 Filed 10/30/20              Page 1 of 2 PageID 2263



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CUPP CYBERSECURITY LLC, et al.,                  §
                                                 §
               Plaintiffs,                       §
                                                 §
v.                                               §              No. 3:18-cv-1251-M
                                                 §
TREND MICRO, INC., et al.,                       §
                                                 §
               Defendants.                       §
                                                 §

                                            ORDER

        Before the Court is the Joint Status Report (ECF No. 76), filed by Plaintiffs CUPP

Cybersecurity, LLC and CUPP Computing AS (collectively, “CUPP”) and Defendants Trend

Micro Incorporated (a California corporation), Trend Micro America, Inc., and Trend Micro

Incorporated (a Japanese corporation) (collectively, “Trend Micro”). CUPP states that after the

PTO issued final written decisions for Trend Micro’s IPRs, CUPP “amended its list of elected

claims.” The Amended Scheduling Order in this case required that, by December 28, 2018,

CUPP serve a preliminary election of no more than 20 asserted claims. (ECF No. 63 at 4).

Some of the claims on CUPP’s amended list were not part of the 20 claims it elected to assert on

December 28, 2018.

        IT IS ORDERED that by November 20, 2020, CUPP shall file a motion for leave to add

any asserted claims that were not included in the 20 claims it elected to assert on December 28,

2018. The Court will enter a new scheduling order in this case after CUPP’s motion for leave

has been resolved.

        IT IS FURTHER ORDERED that CUPP Cybersecurity LLC, et al. v. Trend Micro Inc.,

et al., Case No. 3:20-cv-03206-M, which has been transferred to this Court, will not be
  Case 3:18-cv-01251-M Document 78 Filed 10/30/20   Page 2 of 2 PageID 2264



consolidated with this case.

       SO ORDERED.

       October 30, 2020.
                                         ____________________________________
                                         BARBARA M. G. LYNN
                                         CHIEF JUDGE




                                     2
